                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA,          )
                                   )
                                   )
v.                                 )           CR419-139
                                   )
CASEY A. DESMUKE,                  )
                                   )
        Defendant.                 )

                                 ORDER

        Before the Court is the Government’s Motion to Accommodate and

Protect. Doc. 33. Because the defendant’s responses to this motion are

currently due on the date this case is set to begin jury selection and trial,

the Court will set an expedited briefing schedule. See S.D. Ga. L. Cr. R.

12.1.    Any responses defendant wishes to submit in response to the

motion must be filed no later than midnight on Tuesday, January 7,

2020.

        SO ORDERED, this 2nd day of January, 2020.



                                   ______________________________
                                   __
                                    ___________________________
                                   CHRISTOPH
                                          P ER L. RAY
                                    HRISTOPHER
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
